Exhibit 21.1 List of Subsidiaries Blast AFJ, Inc., a Delaware corporation Pacific Energy Development Corp., a Nevada corporation White Hawk Petroleum, LLC, a Nevada limited liability company White Hawk Energy, LLC, a Delaware limited liability company Pacific Energy Technology Services, LLC, a Nevada limited liability company Pacific Energy & Rare Earth Limited, a Hong Kong company Blackhawk Energy Limited, a British Virgin Islands company Pacific Energy Development MSL, LLC, a Nevada limited liability company Red Hawk Petroleum, LLC, a Nevada limited liability company PEDEVCO Acquisition Subsidiary, Inc., a Texas corporation
